Citation Nr: 1426284	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant, the Veteran's son, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  The appellant seeks recognition as a helpless child based upon permanent and total incapacitation from self-support prior to attaining the age of 18.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the appellant testified before the Board during a hearing held at the RO via videoconferencing equipment.  Unfortunately, a transcript of the hearing could not be produced due to technical difficulty with this equipment. 

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.


REMAND

After being informed of the unavailability of the August 2012 hearing transcript, in July 2013, the appellant requested that he be scheduled for an additional hearing before the Board.  In September 2013, the Board remanded the claim so that he could be scheduled for the requested hearing.  

The claims file reflects that the appellant was scheduled for a video hearing in November 2013, for which he failed to appear.  However, it does not appear that prior notice of this hearing was sent to the appellant's last known address.  Following the September 2013 remand, the RO obtained a new address for the appellant and sent a letter in August 2013 informing him that an additional hearing was scheduled in this matter.  There was no clear indication that the appellant had changed his residence or otherwise notified VA that he had a new address.  

In a December 2013 brief, the appellant's representative stated that the appellant did not receive notice of the November 2013 hearing because notice of the hearing was not sent to his last known address listed in the VA system.  

Accordingly, the RO must make arrangements to schedule the Veteran for a new video hearing before the Board.  The RO should contact the appellant and/or his representative to confirm his current address to ensure that notice of the hearing and all other correspondence regarding his appeal reaches him in a timely manner.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the appellant's current address and ensure that it is updated in VA systems.

2.  Schedule the Veteran for a videoconference before the Board, in accordance with the docket number of his appeal.  Notice of the date and time of the hearing must be sent to the appellant and his represent in a timely manner before the scheduled date and a copy of this notice must be included in the record.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



